     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 1 of 24




1     DAVID C. O’MARA, ESQ (SBN 08599)
2     THE O’MARA LAW FIRM, P.C.
      311 E. Liberty Street
3     Reno, Nevada 89501
4     Telephone: 775-323-1321
      Fax: 775-323-4082
5     david@omaralaw.net
6
      John P. Kristensen
7     (Pro Hac Vice Pending)
8     KRISTENSEN LLP
      12540 Beatrice Street, Suite 200
9     Los Angeles, California 90066
10    Telephone: 310-507-7924
      Fax: 310-507-7906
11    john@kristensenlaw.com
12
      Attorneys for Plaintiffs
13
14                   THE UNITED STATES DISTRICT COURT
                     DISTRICT OF NEVADA – RENO DIVISION
15
16   KAREN DORIO, an individual,        ) Case No.:
     QUIANNA HUNT, an individual,       )
17   KELSEY JOHANSEN, an                ) COLLECTIVE ACTION
18   individual,                        )
                                        ) COMPLAINT FOR DAMAGES
19                       Plaintiffs,    ) 1. Failure to Pay Minimum Wage,
20                                      )    29 U.S.C. § 203(d);
                                        ) 2. Failure to Pay Overtime Wages,
21   vs.                                )    29 U.S.C. § 207;
22                                      ) 3. Unlawful Taking of Tips and
     KAMY KESHMIRI, an individual; )         Diversion/Kickback in Violation of
23   JAMY KESHMIRI, an individual; )         29 U.S.C. § 203;
24   FANTASY GIRLS, LLC, a Nevada ) 4. Illegal Kickbacks,
     limited liability corporation; DOE )    29 C.F.R. § 531.35; and
25   MANAGERS 1-3; and DOES 4-          ) 5. Forced Tip Sharing,
26   100, inclusive,                    )    29 C.F.R. § 531.35.
                                        ) DEMAND FOR JURY TRIAL
27                       Defendants.    )
28                                      )
                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                           -1-
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 2 of 24




1          Plaintiffs KAREN DORIO, QUIANNA HUNT and KELSEY JOHANSEN
2    (“Plaintiffs”) alleges the following upon information and belief, based upon
3    investigation of counsel, published reports, and personal knowledge:
4    I.    NATURE OF THE ACTION
5          1.     Plaintiffs allege causes of action against Defendants KAMY
6    KESHMIRI, an individual, JAMY KESHMIRI, an individual, FANTASY
7    GIRLS, LLC, a Nevada limited liability corporation, DOE MANAGERS 1-3, and
8    DOES 4 through 100, inclusive (collectively, “Defendants”) for damages due to
9    Defendants evading the mandatory minimum wage and overtime provisions of
10   the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq, charging
11   illegal kickbacks and illegally absconding with Plaintiffs’ tips.
12         2.     As a result of Defendants’ violations, Plaintiffs seek to recover all
13   tips kept by the employer, liquidated damages, interest, and attorneys’ fees and
14   costs pursuant to the FLSA.
15         3.     These causes of action arise from Defendants’ willful actions while
16   Plaintiffs were employed by Defendants in the three (3) years prior to the filing
17   of the Complaint in the District of Nevada. During her time being employed by
18   Defendants, Plaintiffs were denied minimum wage payments and denied
19   overtime as part of Defendants’ scheme to classify Plaintiffs and other
20   dancers/entertainers as “independent contractors.” As the Department of Labor
21   explained in a recent Administrative Interpretation:
22
                Misclassification of employees as independent contractors is
23              found in an increasing number of workplaces in the United
24              States, in part reflecting larger restructuring of business
                organizations. When employers improperly classify
25              employees as independent contractors, the employees may
26              not receive important workplace protections such as the
                minimum wage, overtime compensation, unemployment
27              insurance, and workers’ compensation. Misclassification also
28              results in lower tax revenues for government and an uneven
                  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              -2-
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 3 of 24



                  playing field for employers who properly classify their
1
                  workers. Although independent contracting relationships
2                 can be advantageous for workers and businesses, some
3                 employees may be intentionally misclassified as a means to
                  cut costs and avoid compliance with labor laws.
4
5           As alleged in more detail below, that is exactly what Defendants are, and were
6    at all times relevant, doing.
7           4.      Plaintiffs worked at Defendants’ principal place of business located
8    at 1095 E 4th St, Reno, Nevada 89512.
9           5.      Defendants failed to pay Plaintiffs minimum wages and overtime
10   wages for all hours worked in violation of 29 U.S.C. §§ 206 and 207 of the
11   FLSA.
12          6.      Defendants’ conduct violates the FLSA, which requires non-exempt
13   employees to be compensated for their overtime work at a rate of one and one-
14   half (1 ½) times their regular rate of pay. See 29 U.S.C. § 207(a).
15          7.      Furthermore, Defendants’ practice of failing to pay tipped
16   employees pursuant to 29 U.S.C. § 203(m), violates the FLSA’s minimum wage
17   provision. See 29 U.S.C. § 206.
18          8.      As a result of Defendants’ violations, Plaintiffs seek to recover
19   double damages for failure to pay minimum wage, overtime liquidated damages,
20   interest, and attorneys’ fees.
21   II.    PARTIES
22          9.      Plaintiffs are individual adult residents of the State of Nevada and
23   California. Furthermore, Plaintiffs were employed by Defendants and qualifies as
24   an “employee” of Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1).
25   Their consents to join are attached hereto as Exhibits.
26          10.     Defendants JAMY KESHMIRI is an individual who resides in
27   Washoe County, Nevada. He is the owner, controlling shareholder, and exerts
28
                    COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               -3-
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 4 of 24




1    day to day management over the Defendants entities FANTASY GIRLS, LLC.
2    JAMY KESHMIRI individually, also exerts day to day management and
3    operational control over FANTASY GIRLS, LLC and is frequently present at,
4    and owns, directs, controls and manages the operations at the club. Pursuant to an
5    across the board, corporate wide policy dictated and enforced by Defendants,
6    including Defendants JAMY KESHMIRI, as well as the other Defendants herein,
7    refuse to pay dancers-entertainers minimum wage and earned overtime, by
8    mischaracterizing them as “independent contractors.” Defendants JAMY
9    KESHMIRI is an “employer” or “joint employer” within the meaning of the Fair
10   Labor Standards Act. Upon information and belief, Defendants JAMY
11   KESHMIRI may be served with process at 515 S. Virginia Street, Reno, Nevada
12   89501.
13         11.    Defendants KAMY KESHMIRI is an individual who resides in
14   Washoe County, Nevada. He is the owner, controlling shareholder, and exerts
15   day to day management over the Defendants entities FANTASY GIRLS, LLC.
16   KAMY KESHMIRI individually, also exerts day to day management and
17   operational control over FANTASY GIRLS, LLC and is frequently present at,
18   and owns, directs, controls and manages the operations at the club. Pursuant to an
19   across the board, corporate wide policy dictated and enforced by Defendants,
20   including Defendants KAMY KESHMIRI, as well as the other Defendants
21   herein, refuse to pay dancers-entertainers minimum wage and earned overtime,
22   by mischaracterizing them as “independent contractors.” Defendants KAMY
23   KESHMIRI is an “employer” or “joint employer” within the meaning of the Fair
24   Labor Standards Act. Upon information and belief, Defendants KAMY
25   KESHMIRI may be served with process at 515 S. Virginia Street, Reno, Nevada
26   89501.
27         12.    Defendants FANTASY GIRLS, LLC (“Fantasy Girls”) is a Nevada
28   limited liability corporation with its principal place of business at 515 S. Virginia
                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              -4-
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 5 of 24




1    Street, Reno, Nevada 89501 that operates at 1095 E. 4th Street, Reno, Nevada. At
2    all times mentioned herein, Fantasy Girls was an “employer” or “joint employer”
3    of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203 (d) and (g). Fantasy
4    Girls’ agent for service of process is Defendants KAMY KESHMIRI and is
5    identified to be located, via with filings with the Nevada Secretary of State at 515
6    S. Virginia Street, Reno, Nevada 89501.
7           13.    DOE MANAGERS 1-3 are the managers/owners who control the
8    policies and enforce the policies related to employment at Fantasy Girls.
9           14.    Defendants’ entire business model was based on taking advantage of
10   Plaintiff by exploiting her and forcing her to participate in an invalid tip-pool
11   with Defendants and employees of Defendants.
12          15.    The true names, capacities or involvement, whether individual,
13   corporate, governmental or associate, of the Defendants named herein as DOES 4
14   through 100, inclusive are unknown to Plaintiffs who therefore sues said
15   Defendants by such fictitious names. Plaintiffs prays for leave to amend this
16   Claim to show their true names and capacities when the same have been finally
17   determined. Plaintiffs are informed and believes, and upon such information and
18   belief alleges thereon, that each of the Defendants designated herein as DOE is
19   negligently, intentionally, strictly liable or otherwise legally responsible in some
20   manner for the events and happenings herein referred to, and negligently, strictly
21   liable intentionally or otherwise caused injury and damages proximately thereby
22   to Plaintiffs, as is hereinafter alleged.
23          16.    Plaintiffs are informed and believes that, at all relevant times herein,
24   Defendants engaged in the acts alleged herein and/or condoned, permitted,
25   authorized, and/or ratified the conduct of its employees and agents, and other
26   Defendants and are vicariously or strictly liable for the wrongful conduct of its
27   employees and agents as alleged herein.
28          17.    Plaintiffs are informed and believes, and on that basis alleges that,
                  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                 -5-
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 6 of 24




1    each of the Defendants acted, in all respects pertinent to this action, as the agent
2    or employee of each other, and carried out a joint scheme, business plan, or
3    policy in all respect thereto and, therefore, the acts of each of these Defendants
4    are legally attributable to the other Defendants, and that these Defendants, in all
5    respects, acted as employer and/or joint employers of Plaintiffs in that each of
6    them exercised control over her tips and the establishment’s forced tip pooling
7    procedures.
8          18.     Plaintiffs are informed and believes, and on that basis alleges that, at
9    all relevant times, each and every Defendants has been the agent, employee,
10   representative, servant, master, employer, owner, agent, joint venture, and alter
11   ego of each of the other and each was acting within the course and scope of his or
12   her ownership, agency, service, joint venture and employment.
13         19.     At all times mentioned herein, each and every Defendants was the
14   successor of the other and each assumes the responsibility for the acts and
15   omissions of all other Defendants.
16         20.     At all material times, Defendants have been an enterprise in
17   commerce or in the production of goods for commerce within the meaning of 29
18   U.S.C. § 203(r)(1) of the FLSA because they have had employees at their club
19   engaged in commerce their club which has travelled in interstate commerce.
20   Moreover, because of Defendants’ interrelated activities, they function in
21   interstate commerce. 29 U.S.C. § 203(s)(1).
22         21.     Furthermore, Defendants have had, and continue to have, an annual
23   gross business volume in excess of the statutory standard.
24         22.     At all material times during the three (3) years prior to the filing of
25   the original Federal Court action, Defendants categorized all dancers/entertainers
26   employed at Fantasy Girls as “independent contractors” and have failed and
27   refused to pay wages or compensation to such dancers/entertainers. Plaintiffs
28   were an individual employee who engaged in commerce or in the production of
                   COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               -6-
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 7 of 24




1    goods for commerce as required by 29 USC §§ 206-207.
2          23.    The true names, capacities or involvement, whether individual,
3    corporate, governmental or associate, of the Defendants named herein as DOE
4    MANAGERS 1 through 3 and DOES 4 through 10, inclusive are unknown to
5    Plaintiffs who therefore sues said Defendants by such fictitious names. Plaintiffs
6    prays for leave to amend this Claim to show their true names and capacities when
7    the same have been finally determined. Plaintiffs are informed and believes, and
8    upon such information and belief alleges thereon, that each of the Defendants
9    designated herein as DOE is negligently, intentionally, strictly liable or otherwise
10   legally responsible in some manner for the events and happenings herein referred
11   to, and negligently, strictly liable intentionally or otherwise caused injury and
12   damages proximately thereby to Plaintiffs, as is hereinafter alleged.
13         24.    Plaintiffs are informed and believes that, at all relevant times herein,
14   Defendants engaged in the acts alleged herein and/or condoned, permitted,
15   authorized, and/or ratified the conduct of its employees and agents, and other
16   Defendants and are vicariously or strictly liable for the wrongful conduct of its
17   employees and agents as alleged herein.
18         25.    Plaintiffs are informed and believes, and on that basis alleges that,
19   each of the Defendants acted, in all respects pertinent to this action, as the agent
20   or employee of each other, and carried out a joint scheme, business plan, or policy
21   in all respect thereto and, therefore, the acts of each of these Defendants are
22   legally attributable to the other Defendants, and that these Defendants, in all
23   respects, acted as employer and/or joint employers of Plaintiffs in that each of
24   them exercised control over her wage payments and control over her duties.
25         26.    Plaintiffs are informed and believes, and on that basis alleges that, at
26   all relevant times, each and every Defendants has been the agent, employee,
27   representative, servant, master, employer, owner, agent, joint venture, and alter
28   ego of each of the other and each was acting within the course and scope of his or
                  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              -7-
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 8 of 24




1    her ownership, agency, service, joint venture and employment.
2           27.      At all times mentioned herein, each and every Defendants was the
3    successor of the other and each assumes the responsibility for the acts and
4    omissions of all other Defendants.
5    III.   ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
6                                 (AGAINST ALL DEFENDANTS)
7           A.       FACTUAL ALLEGATIONS
8           28.      Defendants operate an adult-oriented entertainment facility located
9    at 1095 E 4th St, Reno, Nevada 89512. At all times mentioned herein,
10   Defendants were “employer(s)” or “joint employer(s)” of Plaintiffs.
11          29.      At all times during the four (4) years prior to the filing of the instant
12   action, Defendants categorized all dancers/entertainers employed by Defendants
13   as “independent contractors” and have failed and refused to pay wages to such
14   dancers.
15          30.      At all times relevant to this action, Defendants exercised a great deal
16   of operational and management control over the subject club, particularly in the
17   areas of terms and conditions of employment applicable to dancers and
18   entertainers.
19          31.      Plaintiff KAREN DORIO began working as a dancer for Defendants
20   in 2014 and has worked until the Covid shutdown. QUIANNA HUNT worked
21   for Defendants from 2014 until approximately October 18, 2018. KELSEY
22   JOHANSEN has worked for Defendants since December 2018 until the Covid
23   shutdown.
24          32.      The primary duty of a dancer/entertainer is to dance and entertain
25   customers, and give them a good experience. Specifically, a dancer/entertainer
26   performs stage and table dances, and entertains customers on an hourly basis.
27          33.      Stated differently, dancers/entertainers dance on stage, perform table
28   dances, and entertain customers in VIP rooms, all while nude or semi-nude.
                     COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                 -8-
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 9 of 24




1           34.   Plaintiffs worked and performed at the adult-oriented entertainment
2    facility multiple shifts per week. Plaintiffs were an integral part of Defendants’
3    business which operated solely as an adult-oriented entertainment facility
4    featuring nude or semi-nude female dancers/ entertainers.
5           35.   Defendants did not pay dancers/ entertainers on an hourly basis.
6           36.   Defendants exercised significant control over Plaintiffs during their
7    shifts and tell Plaintiffs what time she was permitted to leave.
8           37.   Defendants set prices for all VIP performances.
9           38.   Defendants set the daily cover charge for customers to enter the
10   facility and had complete control over which customers were allowed in the
11   facility.
12          39.   Defendants controlled music for Plaintiffs’ performances.
13          40.   Defendants controlled the means and manner in which Plaintiffs
14   could perform.
15          41.   Defendants placed Plaintiffs on a schedule.
16          42.   Defendants had the authority to suspend, fine, fire, or otherwise
17   discipline entertainers for non-compliance with their rules regarding dancing.
18          43.   Defendants actually suspended, fined, fired, or otherwise disciplined
19   entertainers for non-compliance with their rules regarding dancing.
20          44.   Although Defendants allowed dancers/entertainers to choose their
21   own costumes, Defendants reserved the right to decide what a particular
22   entertainer was allowed to wear on the premises. In order to comply with Fantasy
23   Girls’ dress and appearance standards, Plaintiffs typically expended
24   approximately one (1) hour of time each shift getting ready for work without
25   being paid any wages for such time getting ready.
26          45.   Plaintiffs were compensated exclusively through tips from
27   Defendants' customers. That is, Defendants did not pay Plaintiffs whatsoever for
28   any hours worked at their establishment.
                  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              -9-
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 10 of 24




1          46.    Defendants also required Plaintiffs to share their tips with
2    Defendants and other non-service employees who do not customarily receive
3    tips, including the managers, disc jockeys, and the bouncers.
4          47.    Defendants are in violation of the FLSA’s tipped-employee
5    compensation provision, 29 U.S.C. § 203(m), which requires employers to pay a
6    tipped employee a minimum of $2.13 per hour. Defendants also violated 29
7    U.S.C. § 203(m) when they failed to notify Plaintiffs about the tip credit
8    allowance (including the amount to be credited) before the credit was utilized.
9    That is, Defendants’ exotic dancers/entertainers were never made aware of how
10   the tip credit allowance worked or what the amounts to be credited were.
11   Furthermore, Defendants violated 29 U.S.C. § 203(m) because they did not allow
12   Plaintiffs to retain all of her tips and instead required that she divide her tips
13   amongst other employees who do not customarily and regularly receive tips.
14   Because Defendants violated the tip-pool law, Defendants lose the right to take a
15   credit toward minimum wage.
16         48.    Defendants exercised significant control over Plaintiffs through
17   written and unwritten policies and procedures. Defendants had visibly posted in
18   the employees’ locker room the written employee rules for late arrivals and early
19   leaves and the corresponding fees for which performers would be responsible.
20         49.    Fantasy Girls provided and paid for all advertising and marketing
21   efforts undertaken on behalf of Fantasy Girls.
22         50.    Fantasy Girls paid for the building used by Fantasy Girls,
23   maintenance of the facility, the sound system, stages, lights, beverage and
24   inventory used at the facility.
25         51.    Defendants made all hiring decisions regarding wait staff, security,
26   entertainers, managerial and all other employees on the premises.
27         52.    Fantasy Girls’ opportunity for profit and loss far exceeded Plaintiffs’
28   opportunity for profit and loss from work at Fantasy Girls.
                  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              - 10 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 11 of 24




1          53.    Nude dancing is an integral part of Fantasy Girls’ operations.
2    Fantasy Girls’ advertising and logo prominently displays nude dancing for its
3    customers. Fantasy Girls is well known as a “strip club.”
4          54.    Fantasy Girls needs dancers/ entertainers to successfully and
5    profitably operate the Fantasy Girls business model.
6          55.    The position of dancer/entertainer requires no managerial skill of
7    others.
8          56.    The position of dancer/entertainer requires little other skill or
9    education, formal or otherwise.
10         57.    The only requirements to become an entertainer at Fantasy Girls are
11   “physical attributes” and the ability to dance seductively. Plaintiffs did not have a
12   formal interview but instead was glanced over “up and down” and participated in
13   a brief audition by the manager before being offered an employment opportunity.
14   The amount of skill required is more akin to an employment position than that of
15   a typical independent contractor. Defendants do not require prior experience as
16   an entertainer or any formal dance training as a job condition or prerequisite to
17   employment. Defendants do not require the submission of an application or a
18   resume as part of the hiring process. In fact, Plaintiffs have little or no formal
19   dance training and experience before auditioning to dance at Fantasy Girls.
20         58.    Defendants failed to maintain records of wages, fines, fees, tips and
21   gratuities and/or service charges paid or received by dancers/entertainers.
22         59.    Plaintiffs were not paid an hourly minimum wage or any hourly
23   wage or salary despite being present at Defendants’ facility and required to work
24   and entertain its customers at any time during an eight-plus (8+) hour work shift.
25         60.    Plaintiffs were not paid overtime wages at one-and-a-half (1½) times
26   the regular minimum wage rate for any hours worked despite being present at
27   Defendants’ facility and required to work and entertain its customers for longer
28   than eight (8) hours per shift.
                  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              - 11 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 12 of 24




1          61.    Plaintiffs were not paid an hourly minimum wage for the typical one
2    (1) hour of time expended prior to each shift to get ready for work, including
3    applying makeup and hair, and to comply with Defendants’ dress and appearance
4    standards. Plaintiffs estimates that she spent approximately five hundred U.S.
5    Dollars ($500.00) annually on makeup, hair-related expenses, and outfits.
6          62.    Plaintiffs were not paid an hourly minimum wage for the time she
7    was required to wait at Fantasy Girls until the premises and the parking lot were
8    cleared of customers.
9          63.    Plaintiffs would work over forty (40) hours in some weeks each
10   worked for Defendants.
11         64.    Defendants have never paid Plaintiffs any amount as wages
12   whatsoever, and have instead unlawfully required Plaintiffs to pay them for the
13   privilege of working.
14         65.    The only source of monies received by Plaintiffs relative to her
15   employment with Defendants came in the form of gratuities received directly
16   from customers, a portion of which Plaintiffs were required to pay to Defendants.
17         66.    Although Plaintiffs were required to and did in fact work more than
18   forty (40) hours per workweek or more than eight hours in a day, they would not
19   be compensated at the FLSA mandated time-and-a-half (1 ½) rate for hours in
20   excess of forty (40) per workweek. In fact, they received no compensation
21   whatsoever from Defendants and thus, Defendants violate the minimum wage
22   requirement of FLSA. See 29 U.S.C. § 206.
23         67.    Defendants’ method of paying Plaintiffs in violation of the FLSA
24   was willful and was not based on a good faith and reasonable belief that its
25   conduct complied with the FLSA. Defendants misclassified Plaintiffs with the
26   sole intent to avoid paying her in accordance to the FLSA; the fees and fines
27   described herein constitute unlawful “kickbacks” to the employer within the
28   meaning of the FLSA, and Plaintiffs are entitled to restitution of such fines and
                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                            - 12 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 13 of 24




1    fees.
2            68.   Defendants failed to keep records of tips, gratuities and/or service
3    charges paid to Plaintiffs or any other dancer/entertainer and failed to maintain
4    and furnish wage statements to Plaintiffs.
5            69.   Federal law mandates that an employer is required to keep for three
6    (3) years all payroll records and other records containing, among other things, the
7    following information:
8            a.    The time of day and day of week on which the employees’ work
9                  week begins;
10           b.    The regular hourly rate of pay for any workweek in which overtime
11                 compensation is due under section 7(a) of the FLSA;
12           c.    An explanation of the basis of pay by indicating the monetary
13                 amount paid on a per hour, per day, per week, or other basis;
14           d.    The amount and nature of each payment which, pursuant to
15                 section 7(e) of the FLSA, is excluded from the “regular rate”;
16           e.    The hours worked each workday and total hours worked each
17                 workweek;
18           f.    The total daily or weekly straight time earnings or wages due for
19                 hours worked during the workday or workweek, exclusive of
20                 premium overtime compensation;
21           g.    The total premium for overtime hours. This amount excludes the
22                 straight-time earnings for overtime hours recorded under this section;
23           h.    The total additions to or deductions from wages paid each pay period
24                 including employee purchase orders or wage assignments;
25           i.    The dates, amounts, and nature of the items which make up the total
26                 additions and deductions;
27           j.    The total wages paid each pay period; and
28           k.    The date of payment and the pay period covered by payment.
                   COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               - 13 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 14 of 24




1    29 C.F.R. §§ 516.2, 516.5.
2          70.    Defendants have not complied with federal law and have failed to
3    maintain such records with respect to Plaintiffs. Because Defendants’ records are
4    inaccurate and/or inadequate, Plaintiffs can meet her burden under the FLSA by
5    proving that she, in fact, performed work for which she was improperly
6    compensated, and produce sufficient evidence to show the amount and extent of
7    her work “as a matter of a just and reasonable inference.” See, e.g., Anderson v.
8    Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946). Plaintiffs seek to put
9    Defendants on notice that she intends to rely on Anderson to provide the extent of
10   her unpaid work.
11         B.     INDIVIDUAL LIABILITY UNDER THE FAIR LABOR STANDARDS ACT
12         71.    In Boucher v. Shaw, 572 F.3d 1087 (9th Cir. 2009), the U.S. Court
13   of Appeals for the Ninth Circuit held that individuals can be liable for FLSA
14   violations under an expansive interpretation of “employer.” Id. at 1088. The
15   FLSA defines “employer” as “any person acting directly or indirectly in the
16   interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The
17   Ninth Circuit stated that the definition of “employer” under FLSA is not limited
18   by the common law concept of “employer” but “is to be given an expansive
19   interpretation in order to effectuate the FLSA’s broad remedial purposes.”
20         72.    Where an individual exercises “control over the nature and structure
21   of the employment relationship,” or “economic control” over the relationship,
22   that individual is an employer within the meaning of the FLSA, and is subject to
23   liability. Lambert v. Ackerley, 180 F.3d 997 (9th Cir. 1999). The Ninth Circuit
24   highlighted factors related to “economic control,” which included ownership
25   interest, operational control of significant aspects of the day-to-day functions, the
26   power to hire and fire employees, determine salaries, and the responsibility to
27   maintain employment records.
28         73.    JAMY KASHMIRI and KAMY KESHMIRI are individually liable
                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             - 14 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 15 of 24




1    for failing to pay Plaintiffs her wages. The actual identities of DOE
2    MANAGERS 1 through 3 and DOES 4 through 10 are unknown at this time.
3     IV.   COLLECTIVE ACTION ALLEGATIONS
4           74.   Plaintiffs hereby incorporate by reference and re-allege each and
5    every allegation set forth in each and every preceding paragraph as though fully
6    set forth herein.
7           75.   Plaintiffs bring this action as an FLSA collective action pursuant to
8    29 U.S.C. § 216(b) on behalf of all persons who were or are employed by
9    Defendants as exotic dancers/entertainers at any time during the three (3) years
10   prior to the commencement of the Becker action (Case no. 3:19-cv-00602-LRH-
11   WGC) to present.
12          76.   Plaintiffs have actual knowledge that the FLSA Class Members have
13   also been denied minimum wage and also overtime pay for hours worked over
14   forty (40) hours per workweek and have been denied pay at the federally
15   mandated minimum wage rate. That is, Plaintiffs worked with other dancers at
16   Fantasy Girls. As such, they have firsthand personal knowledge of the same pay
17   violations throughout Defendants’ club. Furthermore, other exotic
18   dancers/entertainers at Defendants’ club Fantasy Girls have shared with them
19   similar pay violation experiences as those described in this Complaint.
20          77.   Other employees similarly situated to the Plaintiffs work or have
21   worked at Fantasy Girls but were not paid overtime at the rate of one and one-
22   half (1½) their regular rate when those hours exceeded forty (40) hours per
23   workweek. Furthermore, these same employees were denied pay at the federally
24   mandated minimum wage rate. The other employees were forced to pay house
25   fees, subsidize Defendants employment costs by being forced to pay their tips to
26   other employers, and then pay a percentage of their tips to Defendants.
27          78.   Although Defendants permitted and/or required the FLSA Class
28   Members to work in excess of forty (40) hours per workweek, Defendants have
                  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                            - 15 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 16 of 24




1    denied them full compensation for their hours worked over forty (40).
2    Defendants have also denied them full compensation at the federally mandated
3    minimum wage rate.
4          79.    FLSA Class Members perform or have performed the same or
5    similar work as the Plaintiffs.
6          80.    FLSA Class Members regularly work or have worked in excess of
7    forty (40) hours during a workweek.
8          81.    FLSA Class Members regularly work or have worked and did not
9    receive minimum wage.
10         82.    FLSA Class Members are not exempt from receiving overtime
11   and/or pay at the federally mandated minimum wage rate under the FLSA.
12         83.    As such, FLSA Class Members are similar to Plaintiffs in terms of
13   job duties, pay structure, misclassification as independent contractors and/or the
14   denial of overtime and minimum wage.
15         84.    Defendants’ failure to pay overtime compensation and hours worked
16   at the minimum wage rate required by the FLSA results from generally
17   applicable policies or practices, and does not depend on the personal
18   circumstances of the FLSA Class Members.
19         85.    The experiences of the Plaintiffs, with respect to her pay, are typical
20   of the experiences of the FLSA Class Members.
21         86.    The specific job titles or precise job responsibilities of each FLSA
22   Class Member does not prevent collective treatment.
23         87.    All FLSA Class Members, irrespective of their particular job
24   requirements, are entitled to overtime compensation for hours worked in excess
25   of forty (40) during a workweek.
26         88.    All FLSA Class Members, irrespective of their particular job
27   requirements, are entitled to compensation for hours worked at the federally
28   mandated minimum wage rate.
                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             - 16 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 17 of 24




1          89.    Although the exact number of damages may vary among FLSA
2    Class Members, the damages for the FLSA Class Members can be easily
3    calculated by a simple formula. The claims of all FLSA Class Members arise
4    from a common nucleus of facts. Liability is based on a systematic course of
5    wrongful conduct by the Defendant that caused harm to all FLSA Class
6    Members.
7          90.    As such, Plaintiffs brings her FLSA claims as a collective action on
8    behalf of the following class:
9                 All of Defendants’ current and former exotic
10                dancers/entertainers who worked at the Fantasy Girls
11                located in Reno, Nevada at any time starting three (3)
12                years before this original related Becker Complaint
13                was filed.
14   V.     CAUSES OF ACTION
15                             FIRST CAUSE OF ACTION
16     FAILURE TO PAY MINIMUM WAGE PURSUANT TO THE FLSA, 29 U.S.C. § 206
17                        (By Plaintiffs Against All Defendants)
18         91.    Plaintiffs hereby incorporate by reference and re-allege each and
19   every allegation set forth in each and every preceding paragraph as though fully
20   set forth herein.
21         92.    Defendants are engaged in “commerce” and/or in the production of
22   “goods” for “commerce” as those terms are defined in the FLSA.
23         93.    Defendants operate an enterprise engaged in commerce within the
24   meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
25   in commerce, and because its annual gross volume of sales made is more than
26   five hundred thousand U.S. Dollars ($500,000).
27         94.    Defendants failed to pay Plaintiffs the minimum wage in violation of
28   29 U.S.C. § 206.
                  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                            - 17 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 18 of 24




1          95.       Based upon the conduct alleged herein, Defendants knowingly,
2    intentionally and willfully violated the FLSA by not paying Plaintiffs the
3    minimum wage under the FLSA.
4          96.       Throughout the relevant period of this lawsuit, there is no evidence
5    that Defendants’ conduct that gave rise to this action was in good faith and based
6    on reasonable grounds. In fact, Defendants continued to violate the FLSA long
7    after they learned that their misclassification scheme and compensation policies
8    were illegal.
9          97.       Due to Defendants’ FLSA violations, Plaintiffs are entitled to
10   recover from Defendants, minimum wage compensation and an equal amount in
11   the form of liquidated damages, as well as reasonable attorneys’ fees and costs of
12   the action, including interest, pursuant to 29 U.S.C. § 216(b).
13                              SECOND CAUSE OF ACTION
14    FAILURE TO PAY OVERTIME WAGES PURSUANT TO THE FLSA, 29 U.S.C. § 207
15                           (By Plaintiffs Against All Defendants)
16         98.       Plaintiffs hereby incorporate by reference and re-allege each and
17   every allegation set forth in each and every preceding paragraph as though fully
18   set forth herein.
19         99.       Each Defendants is an “employer” or “joint employer” of Plaintiffs
20   within the meaning of the FLSA, 29 U.S.C. § 203(d).
21         100. Defendants are engaged in “commerce” and/or in the production of
22   “goods” for “commerce” as those terms are defined in the FLSA.
23         101. Defendants operate an enterprise engaged in commerce within the
24   meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
25   in commerce, and because its annual gross volume of sales made is more than five
26   hundred thousand U.S. Dollars ($500,000.00).
27         102. Defendants failed to pay Plaintiffs the applicable overtime wage for
28   each hour in excess of forty (40) during each workweek in which she worked in
                     COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               - 18 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 19 of 24




1    violation of 29 U.S.C. § 207.
2          103. Based upon the conduct alleged herein, Defendants knowingly,
3    intentionally and willfully violated the FLSA by not paying Plaintiffs the
4    overtime wage required under the FLSA.
5          104. Throughout the relevant period of this lawsuit, there is no evidence
6    that Defendants’ conduct that gave rise to this action was in good faith and based
7    on reasonable grounds. In fact, Defendants continued to violate the FLSA long
8    after they learned that their misclassification scheme and compensation policies
9    were unlawful.
10         105. Due to Defendants’ FLSA violations, Plaintiffs are entitled to
11   recover from Defendants, overtime wage compensation and an equal amount in
12   the form of liquidated damages, as well as reasonable attorneys’ fees and costs of
13   the action, including interest, pursuant to 29 U.S.C. § 216(b).
14                             THIRD CAUSE OF ACTION
15      UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203
16                        (By Plaintiffs Against All Defendants)
17         106. Plaintiffs hereby incorporate by reference and re-allege each and
18   every allegation set forth in each and every preceding paragraph as though fully
19   set forth herein.
20         107. Plaintiffs customarily and regularly received more than thirty U.S.
21   Dollars ($30.00) a month in tips and therefore is a tipped employee as defined in
22   the FLSA, 29 U.S.C. § 203(t), see also 29 C.F.R. § 531.50.
23         108. At all relevant times, each Defendants is an “employer” or joint
24   employer of Plaintiffs within the meaning of the FLSA, 29 U.S.C. § 203(d).
25         109. Defendants are engaged in “commerce” and/or in the production of
26   “goods” for “commerce” as those terms are defined in the FLSA.
27         110. Defendants operate an enterprise engaged in commerce within the
28   meaning for the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
                  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             - 19 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 20 of 24




1    in commerce, and because its annual gross volume of sales made is more than five
2    hundred thousand U.S. Dollars ($500,000).
3          111. Under TIPA:
4                 [a]n employer may not keep tips received by its employees
                  for any purpose including allowing managers or
5                 supervisors to keep any portion of employees’ tips,
6                 regardless of whether or not it takes a tip credit.
7          29 U.S.C. § 203.
8          112. Defendants kept a portion of tips paid to Plaintiffs by Defendants’
9    customers in the form of fees, fines, mandatory charges and other payments to
10   management, house moms, disc jockeys, and floor men in violation of TIPA.
11         113. Defendants required Plaintiffs to participate in an illegal tip pool,
12   which included employees who do not customarily and regularly receive tips, and
13   do not have more than a de minimis, if any, interaction with customers leaving the
14   tips (such as the Club DJs, security, and management). See U.S. Dep’t of Labor,
15   Wage and Hour Division, “Fact Sheet # 15: Tipped employees under the Fair
16   Labor Standards Act (FLSA).”
17         114. The contribution the Defendants required Plaintiffs to make after
18   each shift was arbitrary and capricious and the distribution was not agreed to by
19   Plaintiffs other dancers; but rather, was imposed upon Plaintiffs and other
20   dancers.
21         115. By requiring Plaintiffs to pool her tips with club management,
22   including the individual Defendants named herein, Defendants “retained” a
23   portion of the tips received by Plaintiffs in violation of the FLSA.
24         116. Defendants did not make any effort, let alone a “good faith” effort, to
25   comply with the FLSA as it relates to compensation owed to Plaintiffs.
26         117. At the time of their illegal conduct, Defendants knew or showed
27   reckless disregard that the tip-pool which they required Plaintiffs to contribute
28   included non-tipped employees and, therefore, was statutorily illegal. In spite of
                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             - 20 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 21 of 24




1    this, Defendants willfully failed and refused to pay Plaintiffs the proper amount of
2    the tips to which she was entitled.
3          118. Defendants’ willful failure and refusal to pay Plaintiffs the tips she
4    earned violates the FLSA.
5          119. Defendants kept a portion of tips paid to Plaintiffs by Defendants’
6    customers in the form of fees, fines, mandatory charges and other payments to
7    management, house moms, disc jockeys, and door men in violation of TIPA.
8          120. As a result of the acts and omissions of the Defendants as alleged
9    herein, and pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiffs are entitled to
10   damages in the form of all misappropriated tips, plus interest; as liquated
11   damages, an amount equal to all misappropriated tips, mandatory attorneys’ fees,
12   costs, and expenses.
13                            FOURTH CAUSE OF ACTION
14                       ILLEGAL KICKBACKS, 29 C.F.R. § 531.35
15                          (By Plaintiffs Against All Defendants)
16         121. Plaintiffs hereby incorporate by reference and re-allege each and
17   every allegation set forth in each and every preceding paragraph as though fully
18   set forth herein.
19         122. Defendants required Plaintiffs to pay monetary fees to Defendants
20   and other Fantasy Girls employees who did not work in positions that are
21   customarily and regularly tipped, in violation of 29 U.S.C. § 203(m).
22         123. Defendants’ requirement that Plaintiffs pay fees to Defendants and
23   other Fantasy Girls employees violated the “free and clear” requirement of 29
24   C.F.R. § 531.35.
25         124. Because Defendants violated the “free and clear” requirement of 29
26   C.F.R. § 531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-
27   credit provision with respect to Plaintiffs’ wages.
28         125. Because Defendants violated the “free and clear” requirement of 29
                  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             - 21 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 22 of 24




1    C.F.R. § 531.35, all monetary fees imposed on Plaintiffs are classified as illegal
2    kickbacks.
3          126. Plaintiffs are entitled to recover from Defendants all fees that
4    Defendants required Plaintiffs to pay in order to work at Fantasy Girls, involving
5    but not limited to house fees.
6                              FIFTH CAUSE OF ACTION
7                           FORCED TIPPING, 29 C.F.R. § 531.35
8                          (By Plaintiffs Against All Defendants)
9          127. Plaintiffs hereby incorporate by reference and re-allege each and
10   every allegation set forth in each and every preceding paragraph as though fully
11   set forth herein.
12         128. Defendants required Plaintiffs to pay monetary fees to other Fantasy
13   Girls employees who did not work in positions that are customarily and regularly
14   tipped, in violation of 29 U.S.C. § 203(m).
15         129. Defendants’ requirement that Plaintiffs pay fees to other Fantasy
16   Girls employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.
17         130. Because Defendants violated the “free and clear” requirement of 29
18   C.F.R. § 531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-
19   credit provision with respect to Plaintiffs’ wages.
20         131. Plaintiffs are entitled to recover from Defendants all fees that
21   Defendants required Plaintiffs to pay other employees in order to work at Fantasy
22   Girls, involving but not limited to forced tip sharing.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             - 22 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 23 of 24




1                                PRAYER FOR RELIEF
2          WHEREFORE, Plaintiffs requests of this Court the following relief:
3                1. For compensatory damages according to proof at trial of at least
4                    $100,000, per Plaintiff, for jurisdictional purposes;
5                2. For special damages according to proof at trial;
6                3. For restitution of unpaid monies;
7                4. For attorneys’ fees;
8                5. For costs of suit incurred herein;
9                6. For statutory penalties;
10               7. For civil penalties;
11               8. For pre-judgment interest;
12               9. For post-judgement interest;
13               10. For general damages in an amount to be proven at trial;
14               11. For declaratory relief;
15               12. For injunctive relief; and
16               13. For such other and further relief as the tribunal may deem just
17                   and proper.
18
19    Dated:      August 24, 2020                 THE O’MARA LAW FIRM, P.C.&
20                                                KRISTENSEN LLP
21                                                /s/ David C. O’Mara
22                                                David C. O’Mara
                                                  John P. Kristensen
23
24                                                Attorneys for Plaintiffs
25
26                            DEMAND FOR JURY TRIAL

27         Plaintiffs hereby demand a trial by jury for all such triable claims.

28
                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               - 23 -
     Case 3:20-cv-00482-LRH-WGC Document 1 Filed 08/24/20 Page 24 of 24



      Dated:      August 24, 2020           THE O’MARA LAW FIRM, P.C.&
1
                                            KRISTENSEN LLP
2
                                            /s/ David C. O’Mara
3
                                            David C. O’Mara
4                                           John P. Kristensen
5
                                            Attorneys for Plaintiffs
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                         - 24 -
